Citation Nr: 0108206	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  96-23 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefit sought on 
appeal.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, eliminated 
the need to establish that a claim was well grounded.  It 
also expanded the law relating to the duty to assist, and the 
need for notice to the veteran concerning searching for and 
obtaining records, substantiating claims, and completing an 
application for compensation benefits. The law applies to all 
claims pending on the date of enactment.  Pursuant to the 
VCAA, there is now an expanded duty to assist the veteran.  
Accordingly, the case is now being reviewed by the Board 
based on all the evidence of record, and all pertinent laws, 
regulations, and Court decisions.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.

2.  The veteran does not have documented combat with the 
enemy, however he has presented accounts of stressors which 
have been accepted by medical examiners as adequate and which 
are credible and have been sufficiently documented.

3.  The veteran has PTSD which can be related to stressors 
which occurred during military service.

CONCLUSION OF LAW

Service connection is warranted for the veteran's PTSD as it 
is probable that he was subjected to adequate stressors 
during his active military service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  The VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this case the record contains the veteran's 
service records, post-service VA and non-VA treatment 
reports, VA examination reports with relevant medical 
opinions, service department reports, and statements and a 
transcript of hearing testimony from the veteran, and 
statements and other lay evidence from others.  Additionally, 
the veteran has been apprised of the evidence needed to 
substantiate his claims.  See Statements of the Case and 
Supplemental Statements of the Case issued during the 
pendency of the appeal.  Accordingly, the VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  

In general, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

Where it is determined, through recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of [combat] service." Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In this case, service medical records do not indicate that 
the veteran received any injuries due to combat.  There also 
is no indication in service medical records of any psychic 
trauma, or that the veteran was treated for any psychiatric 
problems during service.   

After service, during a December 1969 VA general medical 
examination, the veteran complained that he was nervous all 
of the time, but had had no treatment.  No relevant 
psychiatric diagnosis was made.  

VA and private treatment records show that the veteran has 
been treated for psychiatric disorders since August 1972, 
when he was hospitalized following trouble with the police 
over altercations with his wife.  At that time a diagnosis of 
explosive personality was made.  He has subsequently been 
treated for psychiatric conditions including adjustment 
reaction of adult life and chronic poly-substance dependence 
(alcohol and cocaine); and PTSD since October 1994.  During a 
November 1995 VA examination a diagnosis of PTSD was 
confirmed.  In view of the noted records, the Board does not 
dispute that the claims file reflects a current diagnosis of 
PTSD.

Nonetheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verifiable in-service stressor for service connection to be 
warranted, as noted above.  Medical nexus evidence is 
insufficient, in and of itself, to predicate the grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
either engaged in combat with the enemy during service or 
experienced a verifiable in-service stressor.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered his military 
commendations.  The veteran's service personnel records show 
that he served in the Marines including service in Vietnam.  
The veteran's service records do not clearly support a 
finding that the veteran was engaged in combat with the 
enemy.  In this regard, the Board observes that the veteran 
was awarded the National Defense Service Medal (NDSM), 
Vietnam Campaign Medal with device, and Vietnam Service Medal 
with one star.  However, there is no indication that the 
veteran received such combat-related citations as the Purple 
Heart or a Combat Action Ribbon.  Service medical records do 
not indicate that the veteran was wounded or received any 
injuries due to combat.  Service personnel records in the 
claims file include a record of service, and an embarkation 
slip, neither of which show direct proof of the veteran's 
involvement in combat in Vietnam.  Thus, the service medical 
records and other service records do not directly support a 
finding that he engaged in actual combat.  Consequently, it 
cannot be presumed that he suffered from the stressors 
associated with such activity.  

As such, the Board has considered the veteran's accounts of 
involvement in combat-type activity and his accounts of 
events which could be in-service stressors.  
The veteran has provided descriptions of several stressful 
events including combat involvement, which he has asserted 
occurred while performing his duties as a courier in Vietnam.  
His two principal reported stressors involved participation 
in combat situations in Khe Sahn in March 1968, and at CauDo 
(Cau Do) Bridge in August 1968.  He has reported that in 
early March 1968, he was assigned temporary additional duty 
(TAD) which involved travel from Okinawa to Khe Sanh, 
Vietnam. While there, he experienced rocket and mortar 
attacks and other traumatic events over several days before 
traveling back to Okinawa by way of Saigon.  In August 1968, 
he participated in a firefight at CauDo (Cau Do) Bridge a few 
miles from an air strip.  He has also recalled that in April 
or May 1968, he witnessed the shooting death of an 
unidentified soldier riding with him in a vehicle near Hill 
55 in Quang Nam Province.  He reported other stressors, 
including witnessing the beheading of prisoners; the forced 
landing of a UH-1 helicopter he was aboard due to combat 
damage in late April or early May 1968; and his shooting a 
young boy who he erroneously suspected of holding a gun while 
at Khe Sahn.  

In March 1998, the head of the USMC Historical Center 
Archives provided copies of the veteran's brigade's (9th 
Marine Amphibious Brigade) command chronologies for the 
period from March to August 1968.  The transmittal letter 
notified the RO that the USMC Historical Center did not have 
personnel records and could not verify any liaison activity; 
and indicated that questions of a personnel nature should be 
sent by way of an enclosed address, to the Commandant of the 
Marine Corps, Records Service Section, Code MMSB-10, "Unit 
Diaries."  The records provided did not confirm that the 
veteran and/or his unit, in fact, engaged in combat with the 
enemy.   

In a subsequent undated administrative review of the claimed 
stressors, in particular, those associated with Khe Sanh and 
CauDo, the RO concluded that the accounts provided by the 
veteran regarding his reported stressors could not be 
confirmed. 

With respect to substantiation of the claimed stressors, the 
veteran has provided significant evidence including his 
testimony and statements, and statements of others, as well 
as copies of letters he sent home at the time the reported 
stressful incidents at Khe Sanh and CauDo.  Significantly, he 
has provided dated letters, sent back home that are 
contemporaneous with these asserted stressful events.  These 
letters, two dated in March 1968 and one in August 1968, 
along with associated envelopes, tend to substantiate his 
account of events at Khe Sahn and CauDo at those respective 
times.  

In one letter, dated March 5, 1968, the veteran wrote that he 
had been stuck for several days at place (presumably Khe 
Sahn) which was under constant fire from enemy artillery, 
while waiting to jump on a helicopter to go back to DaNang 
and then on back to Okinawa.  He described shells coming in, 
fires, people screaming, rats running around, and the thought 
of being overrun by the NVA.  He said that this was not what 
he had expected.

In another letter, dated March 6, 1968, he indicated that he 
had just got back (presumably to Okinawa); that he had caught 
a helicopter to DaNang that morning, and then got a flight on 
a C130 back to Okinawa to report in.  He stated "Remind me 
never to volunteer to that again!  I'm still shaken."

In a letter dated August 20, 1968, the veteran described a 
recent massive fire fight with sappers at the Ca Do Bridge, 
south of the air strip, a couple of nights before.  He stated 
in that letter that he had not been that scared since Khe 
Sahn.  

Service records in the claims file include embarkation slips 
showing that the veteran was stationed in Okinawa from 
February 6, 1968 until April 11, 1968; and stationed in 
Vietnam from April 11, 1968 to February 17, 1969.  The Board 
notes that the veteran's record of service shows that while 
overseas the veteran was assigned to HqCo, 9th Marine 
Amphibious Brigade (9th MAB), Fleet Marine Forces (FMF); in 
the capacity initially as BasicAdminMan, then AdminMan, and 
then from September 1968 as Marine Liaison.  The veteran has 
indicated that he worked as a courier during his entire tour 
in Vietnam, and this would be consistent with his assigned 
duty as Marine Liaison.  The Board also notes that there are 
two memos dated in August and September 1968, confirming that 
the veteran had authority to travel within Vietnam, and 
between Okinawa and Vietnam as directed by the Marine Corps 
Liaison Officer.  

The Board notes that the above service personnel records 
indicate that the nature of the veteran's role while in 
Southeast Asia is consistent with the veteran's assertions 
regarding his claimed stressors, particularly those 
associated with Khe Sahn and CauDo.  These records show that 
in March 1968, the veteran was stationed in Okinawa, which is 
consistent with his claim that in early March 1968, he was 
sent on temporary additional duty (TAD), to Khe Sanh, 
Vietnam.  This in combination with the two March 1968 letters 
home, provides evidence to substantiate the veteran's claim 
that at that time, he experienced combat at Khe Sanh as 
described above, resulting in the claimed psychic trauma of 
that stressor.  

The service records above also indicate that the veteran was 
involved in a liaison role involving travel throughout 
Vietnam, consistent with his claim that in his role as a 
courier, in August 1968, he participated in a firefight at 
CauDo (Cau Do) Bridge a few miles from an air strip.  As 
discussed above, this assertion is further substantiated by 
the contemporaneous letter sent home describing the fire-
fight in which the veteran was involved at that time.  
Further, it would not be inconsistent for the veteran in his 
duties as a Marine and with his role as Liaison traveling on 
duty, to become involved as needed, including in defense of 
an attack as asserted by the veteran.

Notwithstanding the lack of verification by the Unit Records 
Center, the evidence discussed above constitutes sufficiently 
credible supporting evidence of the occurrence of at least 
some of the asserted stressor events, to warrant entitlement 
to service connection for PTSD.  The Board finds that there 
is satisfactory evidence, which is credible and would allow a 
reasonable fact finder to conclude that the alleged stressors 
occurred; and which is consistent with the circumstances, 
conditions and hardships of such service as the veteran would 
experience as a Marine in the veteran's liaison role in 
Vietnam at the time he served there.

Under 38 U.S.C.A. § 5107(b) (West 1991), when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter at hand, the benefit of the doubt 
is to be given to the claimant.  In view of the fact that the 
veteran reported stressful events in service that are 
substantiated by contemporaneously written letters sent home, 
the Board finds that, after resolving all doubt in the 
veteran's favor, the two claimed stressful events noted above 
did occur and, for purposes of application of 38 C.F.R. 
§ 3.304(f), can be considered verifiable stressors.  As such, 
given the post-service medical evidence of record, the Board 
concludes that the veteran has a diagnosis of PTSD based upon 
verifiable stressors.  Therefore, service connection is 
warranted for this disorder.

The issue before the Board on appeal is that of service 
connection for PTSD, and the favorable determination is 
limited to that issue.  The Board expressly has not 
considered the question of the severity of the veteran's PTSD 
for rating purposes; nor should anything in this decision be 
construed as recognizing any relationship between the 
veteran's PTSD and his other diagnosed long-term psychiatric 
disorders, including his chronic poly-substance dependence, 
his explosive personality, and his adjustment disorders.  The 
question of any relationship between his PTSD and any 
physical problem present has also not been considered.  All 
of these issues are for the initial consideration of the 
regional office.  Holland v. Brown, 9 Vet. App. 324 (1996); 
rev'd sub. Nom. Holland v. Gober, 124 F.3d 42 (1997).  


ORDER

Service connection for PTSD is granted.




		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals





 

